Citation Nr: 1228667	
Decision Date: 08/21/12    Archive Date: 08/30/12

DOCKET NO.  04-06 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a back disorder. 

2.  Entitlement to service connection for a bilateral knee disorder, including as secondary to a back disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel



INTRODUCTION

The Veteran had active military service from December 1966 to September 1970, and had periods of active and inactive duty for training (ACDUTRA and INACDUTRA) in the United States Naval Reserve from March 13, 1978 to April 18, 1994.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In a July 2007 decision, the Board granted the Veteran's claim of entitlement to service connection for posttraumatic stress disorder (PTSD) and denied his claims for service connection for bilateral hearing loss and tinnitus.  At that time, the Board remanded the Veteran's remaining claims, regarding whether new and material evidence was received to reopen a claim for service connection for a back disorder, and service connection for a bilateral knee disorder, to the RO via the Appeals Management Center (AMC) in Washington, D.C., for further evidentiary development.  In an August 2010 decision, the Board reopened the claim for service connection for a back disorder and remanded the claims for service connection for further development.  As is explained below, the claim of entitlement to service connection for a back disorder is now ready for further disposition.  However, the claim for service connection of a bilateral knee disorder must be remanded again as the development required by the August 2010 Remand was not completed as directed.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that some of the Veteran's pertinent VA outpatient treatment records are stored on the Virtual VA filing system.  Any future consideration of this appellant's case should take into consideration the existence of this electronic record.

In April 2012, the Veteran submitted additional evidence in support of his claim with a waiver of review by the Agency of Original Jurisdiction.  

The issues of entitlement to service connection for coronary artery disease, hypertension, and restless leg syndrome were raised in the May 2012 Informal Hearing Presentation, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 

The issue of entitlement to service connection for a bilateral knee disorder, including as secondary to a back disorder, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's competent and credible statements demonstrate complaints of back pain and treatment during service.

2.  Back disorders diagnosed as degenerative disc disease of the lumbar spine and thoracic spine, thoracic sprain/strain, and asymmetry of the thoracic spine and lumbar spine, are attributable to service.


CONCLUSION OF LAW

A back disorder was incurred in active service.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Regarding service connection for a back disability, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.

II.  Service Connection 

The Veteran seeks service connection for a back disability.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table). The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) citing Savage v. Gober, 10 Vet.App. 488 (1997); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Arthritis may be presumed to have been incurred in service, if the evidence shows that such disease became manifest to a degree of 10 percent or more within one year from separation from active service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed.Cir.1996).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In the present case, the Veteran contends that service connection is warranted for a back disorder.  For the following reasons, the Board finds that service connection is warranted. 

Service treatment records do not specifically indicate a back injury in service; however, the Veteran has competently stated that he experienced back pain in service and consistently reported treatment in service for back pain.  Specifically, in support of his initial claim for service connection of a back disorder in March 1971, he indicated that he had been treated in service in the summer of 1967 as well as the spring of 1968, for a back condition.  Over 30 years later, he reported a similar history to his chiropractor, indicating that in 1967, a military physician diagnosed idiopathic lower back pain and that in 1968, his base physician recommended surgery.  See undated letter from B.C. regarding initial evaluation in November 2003.  Additionally, in support of his claim filed in October 2003, he reported that he had been treated for back pain in service and that a service physician had discussed the possibility of back surgery with him.  

The Board finds the Veteran is competent to report that he had back pain in service and relate the information that he heard from his physicians, as these observations came to him through his senses.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge.  Such knowledge comes to a witness through use of his senses - that which is heard, felt, seen, smelled or tasted.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Further, the Board previously found the Veteran's statements regarding back pain in service, to be credible for the limited purpose of the August 2010 Remand.  As the Veteran's statements have been consistent over the last 40 years or more, the Board again finds the statements to be credible and resolves any doubt in favor of the Veteran.  Thus, Shedden element (2) has been met.

Regarding a current disability, multiple diagnoses in the thoracic and lumbar spine regions have been noted.  Specifically, a November 2003 private x-ray identified mild degenerative changes in the thoracic spine.  Additionally, private chiropractic records have diagnosed a thoracic spine sprain/strain.  See Dr. M.'s February 2004 letter.  Magnetic resonance imaging (MRI) evidence demonstrates degenerative disc disease in the lumbar spine.  See February 2008 private MRI.  Further, a November 2009 private paraspinal thermal scan indicated mild to severe asymmetry in the paraspinal muscles throughout the thoracic and lumbar spines.  The Board acknowledges that the October 2010 VA examiner found no current lumbar spine disability; however, the VA examiner's assessment was not based on a complete review of the medical records.  Thus, the Board attaches no weight to the examiner's statement that the Veteran had no current lumbar spine disability.  In light of the medical records which demonstrate multiple diagnoses of the lumbar spine and thoracic spine, the Board finds that Shedden element (1) has been met. 

Post-service statements and treatment records also demonstrate continuity of symptomatology over the last four decades.  Specifically, during the November 2003 private chiropractic appointment, the Veteran reported that he had had back pain for approximately 30 years.  See November 2003 treatment record from B.C.  Additionally, the Veteran was discharged in September 12970 and 6 months later he filed a claim of service connection for a back disorder.  The Board finds the Veteran is competent to report back pain as that symptom comes to him through his senses.  Layno, 6 Vet. App. at 469.  Moreover, the Board finds the Veteran's statements regarding continuity of symptomatology to be credible as he has consistently reported similar complaints for over 40 years.  

As noted above, the Veteran claimed a back disorder six months following service separation, in March 1971.  He also reported recurrent back pain at his Naval Reserve annual examination in September 1979.  He again reported back pain in an April 1982 statement in support of a claim to reopen his back disability claim.  A September 1987 Naval Reserve annual report of medical history indicated that he had back problems in 1981.  Naval Reserve treatment records dated throughout the 1990's noted consistent complaints of chronic low back pain.  A Naval Reserve treatment record dated in April 1995 noted that the Veteran reported having had low back discomfort for 28 years.  In April 1995, he underwent VA X-rays for his thoracic and lumbar spine pain.  In July 1995, he underwent a VA Agent Orange examination and the examiner noted low back pain due to arthritis.  As noted above, in November 2003, he reported to his private chiropractor that he had had back pain for at least 30 years.  

The Board acknowledges that some of the Veteran's annual examination reports of medical history for his Reserve service dated in the 1980's contain a "no" next to "recurrent back pain".  However, the Board emphasizes that when seeking treatment for his back in the 1990's and 2000's, the Veteran consistently reported having had chronic back pain since service.  The Board finds the Veteran's reports of back pain in pursuit of actual medical care to be more probative than the "no" checkmark next to "recurrent back pain," on his annual Reserve reports of medical history.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  

Based on the totality of the foregoing evidence, the Board resolves all doubt in favor of the Veteran and finds continuity of symptomatology has been demonstrated.  

In sum, the Board finds that the evidence of record supports a finding of service connection for a back disorder.  The Veteran has competently and credibly demonstrated back pain in service.  The medical evidence of record indicates a current disability.  Additionally, the Veteran has provided competent and credible lay evidence of continuous back pain since service discharge.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006) (noting that the Board must determine whether lay evidence is credible due to possible bias, conflicting statements, and the lack of contemporaneous medical evidence, although that alone may not bar a claim for service connection); Layno, 6 Vet. App. at 469-70. 

In addition, the medical evidence of record supports the Veteran's claim that his current back disorder is related to service.  In this regard, the Board notes that the Veteran has submitted a positive nexus opinion from his private chiropractor, Dr. M. of B.C., dated in February 2004.  Specifically, Dr. M. noted that he treated the Veteran for a thoracic sprain/strain and thoracic radiculitis.  He opined that the Veteran's symptoms are an acute exacerbation of his chronic injury from performing service duties in 1967.  Although not specifically noted in the February 2004 letter, the Board finds that Dr. M.'s positive opinion was based on his clinical experience and his history of treatment of the Veteran since November 2003.  The Board accords this opinion significant weight.  Nieves-Rodriguez, 22 Vet. App. at 304; Stefl, 21 Vet. App. at 124; Libertine, 9 Vet. App. at 523.

The Board acknowledges that the October 2010 VA examination report of record does not support a finding of a back diagnosis or a relationship to service.  Specifically, the examiner found no lumbar spine disability and indicated that a nexus opinion may not be reached without resort to speculation.  The Board notes that the VA examiner's report was based on an incomplete review of the facts and that medical records were not available to the examiner.  As the October 2010 VA opinion was based upon an incomplete review of the facts of the case, it is considered to be of no probative value here.  Nieves-Rodriguez, 22 Vet. App. at 304; Stefl, 21 Vet. App. at 124.

Service connection is thus warranted because the evidence demonstrates a current diagnosis of a back disability, competent and credible reports of in-service complaints and treatment for back pain, competent and credible statements of back symptomatology since service, and a favorable medical nexus opinion relating back disorders to service.  Accordingly, resolving any doubt in favor of the Veteran, the Board concludes that the Veteran's back disorders were incurred during active service.  Therefore, the benefit sought on appeal is granted.


ORDER


Service connection for a back disorder is granted.


REMAND

Regarding the issue of entitlement to service connection for a bilateral knee disorder, including as secondary to a back disorder, a remand is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).

In October 2010, the Veteran was afforded a VA examination for his bilateral knees in accordance with the August 2010 Remand. For the following reasons, the Board finds that the October 2010 VA examination report is inadequate.  Specifically, the October 2010 VA examiner noted that he was unable to review the specific service treatment records referenced in the Remand directive.  The examiner then offered a diagnosis of chondrocalcinosis and a negative nexus opinion that was not based on a complete review of the facts.  Specifically, the examiner rendered this opinion without review of the specified treatment records in the Remand directive.  As noted by the Board in its August 2010 Remand, Naval Reserve treatment records indicate that, on September 12, 1987, the Veteran gave a history of right knee pain for the past month and an examination noted decreased patella biceps reflex in the right knee.  A September 23, 1987 private orthopedic medical record indicated that the Veteran was diagnosed with a possible tear in the meniscus of his right knee and probable chondromalacia patella.  Further, a May 1988 Reserve report of medical history indicates that the Veteran had right knee arthroscopic surgery in April 1988. The accompanying May 1988 report of medical examination noted that the Veteran had arthroscopic surgery on the right knee in April 1988 and was doing well.  Additionally, an August 1984 Reserve treatment record diagnosed a right knee strain. 

Further, the October 2010 VA examiner was asked whether the Veteran's bilateral knee disorder was caused or aggravated by the Veteran's back disorder.  The examiner answered "no" and explained that the Veteran's chondrocalcinosis was not caused by or a result of his back condition.  The examiner reasoned that there is no diagnosis of an etiology that is manifested by back pain and possible exacerbated knee pain episodes.  The examiner did not clearly address whether the Veteran's knee disorder was aggravated by his back disorder.  Moreover, the Veteran's medical records were not reviewed, the examiner did not have the most current information regarding the Veteran's back diagnoses other than pain.  Additionally, the examiner did not take into consideration or address the Veteran's complaint of injuring his knees in service.  As the rationale was not based on a complete view of the Veteran's back diagnoses, including those noted in the grant of service connection discussed above or on the Veteran's lay statements concerning injuring the knees in service and symptoms pertaining to the knees following the asserted injury, another opinion is required.  See Stegall, 11 Vet. App. 268.  On Remand, the VA examiner should address whether the Veteran's bilateral knee disorder was caused or aggravated by his service-connected back disorder.  If the examiner determines that there has been aggravation as a result of the back disability, the examiner should report the baseline level of severity of the claimed disorder prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  The Board finds that medical text evidence submitted by the Veteran in May 2012 raises the question as to whether the Veteran's service-connected PTSD caused or aggravates any left and/or right knee disability.  On remand, this should be addressed by the examiner.

Additionally, in its August 2010 remand, the Board directed the RO/AMC to contact the Defense Personnel Records Information Retrieval System (DPRIS) and any other appropriate state and federal agency(ies) and request the specific dates of the Veteran's INADUTRA service in the United States Naval Reserve between March 13, 1978 and April 18, 1994.  Previously, a request had been made and ACDUTRA dates were provided but not INACDUTRA dates.  The Board sought to reconcile this in its August 2010 Remand.  In January 2012, the RO/AMC attempted to obtain the INACDUTRA dates from the National Personnel Records Center (NPRC) which responded indicating that such records should be requested from DPRIS.  Subsequently, in January 2012, the RO/AMC erroneously noted that the request to DPRIS had already been made prior to the remand and that the no further development was necessary.  Again, the Board acknowledges that a prior request was made and that ACDUTRA dates were provided in February 2010; however, INACDUTRA dates were not addressed in the response from DPRIS.  As such, the Board again directs the RO/AMC to seek the INADUTRA dates.  

In its request to DPRIS, the RO/AMC should inform DPRIS that the prior information provided in February 2010, in response to a request for ACDUTRA and INACDUTRA dates resulted in a list of ACDUTRA, but INACDUTRA dates were not addressed.  At this time, DPRIS is asked to provide the Veteran's dates of INACDUTRA.  If the Veteran did not have INACDUTRA or the dates are unavailable, DPRIS should inform the RO/AMC of the same and it should be noted in the file.  The Veteran and his representative should be notified of any unavailability of service records. 

Lastly, in order to ensure that all relevant VA outpatient treatment records are of record, any outstanding VA treatment records related to the knees should be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Defense Personnel Records Information Retrieval System (DPRIS) and any other appropriate state and federal agency(ies) and request the specific dates of the Veteran's INADUTRA service in the United States Naval Reserve between March 13, 1978 and April 18, 1994.  NOTE: this request was made in February 2010 but the DPRIS response did not address INACDUTRA dates.  DPRIS (or any other appropriate agency) should indicate the Veteran's INADUTRA dates.  If these dates are unavailable, the responding agency(ies) should so state in writing and the Veteran and his representative should be notified in writing.

2.  Obtain all VA medical records regarding the Veteran's treatment concerning the knees for the period from February 2012 to the present from the Syracuse, New York, VA Medical Center and the Binghamton, New York, VA Community Based Outpatient Clinic, and any additional VA and private medical records identified by him.  If any records are unavailable, the Veteran and his representative should be so notified in writing.

3.  Schedule the Veteran for an appropriate VA orthopedic examination for the purpose of determining the nature and etiology of all disorders of the right and left knee disorder.  All indicated studies and tests should be performed, including X-ray studies.

The Veteran's claims file and any relevant VA outpatient treatment records located on the Virtual VA system, should be made available to the examiner, as well as the specific records noted below.  

The examiner should be advised that the Board has found credible, for the limited purpose of this remand only, the Veteran's assertion that he experienced bilateral knee pain during active service and an injury during a period of inactive duty for training.

Following review of the file and specific treatment records noted below, the VA examiner should address the following.  

Identify all disorders of the left and right knee.  In so doing, the examiner should note the Veteran's history of knee surgery, as well as his overall history as it pertains to both of his knees.

Is it at least at likely as not (i.e., to at least a 50-50 degree of probability) that any current/post service right and/or left knee disorder, including chondrocalcinosis, is causally linked to any incident of the Veteran's military service, including active duty for training or injury during inactive duty for training or is such a relationship unlikely (i.e., less than a 50-50 probability)? In addressing this question, the examiner should note the Veteran's August 1984 diagnosis of a right knee strain, the September 12, 1987 Naval Reserve treatment record (indicating a history of right knee pain for the past month), the September 23, 1987 private orthopedic record (diagnosing a possible meniscus tear in the right knee), and the May 1988 Reserve evaluation (indicating that the Veteran was doing well after arthroscopic surgery the previous month).  

The VA examiner is also requested to provide an opinion as to whether it is as least as likely as not (50 percent probability or greater) that any diagnosed bilateral knee disorder, including chondrocalcinosis, was caused by the Veteran's service-connected back disability.  If it is found that the right and/or left knee disability was not caused by the service-connected back disability, state whether the service-connected back disability aggravated (i.e. increased in severity the right and/or left knee disability beyond the natural progress of the disorder).  If such aggravation is found, the examiner should address the following medical issues: (a) the baseline manifestations of the Veteran's left and right knee found prior to aggravation; and (b) the increased manifestations that are proximately due to the service connected back disability.  If the examiner is unable to provide an opinion without a resort to speculation, then explain why this is so.  In doing so, the examiner should acknowledge and discuss the Veteran's lay assertions concerning the onset of knee injuries/pain, as well as any continuity of knee symptoms following service discharge. 

State whether any right and/or left knee disorder is caused by the Veteran's service-connected PTSD.  If it is found that the right and/or left knee disability was not caused by the service-connected PTSD, state whether the service-connected PTSD aggravated (i.e. increased in severity the right and/or left knee disability beyond the natural progress of the disorder).  If such aggravation is found, the examiner should address the following medical issues: (a) the baseline manifestations of the Veteran's left and right knee found prior to aggravation; and (b) the increased manifestations that are proximately due to the service connected PTSD.  If the examiner is unable to provide an opinion without a resort to speculation, then explain why this is so.  In doing so, the examiner should acknowledge and discuss the Veteran's lay assertions concerning the onset of knee injuries/pain, as well as any continuity of knee symptoms following service discharge.  The examiner should also discuss the medical text submitted by the Veteran in May 2012 which indicates a possible relationship between arthritis and PTSD.

Rationale is requested for all opinions rendered.  If the examiner is unable to provide an opinion without a resort to speculation, then explain why this is so.  In doing so, the examiner should acknowledge and discuss the Veteran's lay assertions.  

NOTE: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

4.  The AMC should review the medical opinions obtained to ensure that the Board's remand directives were accomplished.  Return the case to the examiner if all questions posed were not answered.

5.  Then readjudicate the Veteran's claim for service connection for a disorder manifested by bilateral knee pain.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC). The SSOC should contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues on appeal since the April 2012 SSOC. An appropriate period of time should be allowed for response.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


